Citation Nr: 0727353	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1961 to May 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, granted service 
connection for post-traumatic stress disorder (PTSD) and 
gunshot wound to the left thigh, status post surgical 
debridement repair, and assigned 30 percent and 10 percent 
evaluations respectively, effective October 31, 2002.  In a 
May 2006 Decision Review Officer (DRO) decision, the 
veteran's evaluation for his gunshot wound to the left thigh, 
status post surgical debridement repair and resection of the 
femoral artery was increased to 30 percent disabling, 
effective October 31, 2002.  In an August 2006 statement via 
the representative, the veteran indicated that he was 
satisfied with the increased evaluation of 30 percent for his 
gunshot wound injury to the left thigh.  The Board finds the 
claim for an increased rating for gunshot wound to the left 
thigh, status post surgical debridement repair and resection 
of the femoral artery, has been withdrawn and is no longer on 
appeal.  See 38 C.F.R. § 20.204.  Thus, the Board will 
proceed to adjudicate only the issue described in the title 
page of this decision.  



FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's PTSD is characterized by 
sleep impairment, nightmares, intrusive thoughts, depressed 
mood, marked anxiety, hypervigilance, exaggerated startle 
response, and controlled anger.  





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2005 letter sent to the veteran.  In 
the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the April 2005 letter 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist.  He was provided an 
opportunity at that time to submit additional evidence.  He 
was also provided a supplemental statement of the case in May 
2006, which provided him an additional 60 days to submit 
additional evidence or argument.  Thus, the Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision from the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Board, however, finds no prejudice to the 
veteran in proceeding with the present decision, given the 
communications regarding the evidence necessary to establish 
his claim, and the fact that a disability evaluation and 
effective date has already been assigned to his service-
connected disability.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records.  Finally, VA provided the veteran with an 
examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision   

The veteran asserts that his PTSD is worse than the current 
evaluation contemplates, and contends in an April 2005 
personal statement that an additional 10 to 20 percent is 
warranted.  

On examination in August 2003, the veteran reported that his 
PTSD resulted from his first tour in Vietnam from July 1966 
to December 1966.  He explained that he was engaged in fierce 
and frequent combat operation which resulted in witnessing 
several comrades being killed or severely wounded.  The 
veteran stated that, in November 1966, he was severely 
wounded after enemy fire penetrated the bottom of his 
aircraft.  At least one round penetrated his left hip, 
scrotum, and right hip, and the veteran remained hospitalized 
for approximately five months.  Thereafter, he returned to 
Vietnam from August 1968 to August 1969, and although he was 
engaged in combat operations as an infantry noncommissioned 
officer (NCO), he admitted that his second tour was not as 
intense as the first tour.  After retiring from the Army, the 
veteran stated he began to have severe flashbacks of being 
wounded in Vietnam and even indicated that on one occasion, 
he resisted doctors who were trying to examine him because he 
thought that he was being held prisoner by "NVA soldiers."  
He admitted to the examiner that he had been emotionally 
stressed by the recent events in Iraq, and television reports 
of soldiers being killed by enemy fire had intensified his 
symptoms.  The veteran described experiencing recurrent and 
intrusive thoughts, dreams of life threatening combat 
experiences, exaggerated startle response, hypervigilance, 
feelings of reexperiencing combat, marked anxiety, depressive 
symptoms with periods of "moodiness," insomnia, and 
intermittently intense, but controlled anger.  The veteran 
was then working part-time as a school bus driver for the 
local school district and had been married for the previous 
thirty-five years.  He had two adult daughters, and stated 
that he was in the process of adopting his eleven-year-old 
granddaughter.

Following a mental status examination, the examiner noted 
that the veteran was neatly groomed and dressed.  He was 
fully oriented to person, place, time, and situation, and 
considered alert, pleasant, cooperative and candid during the 
examination.  Because the veteran admitted to having hearing 
loss, he asked that some questions and directions to be 
repeated; however, the examiner stated that he spoke in 
normal conversational tones and his speech was neither 
overproductive nor underproductive.  The examiner noted that 
that the veteran was logical, coherent, articulate, and 
relevant.  His affect was mildly constricted, but appropriate 
to his mood and the content and context of the interview.  
The veteran's mood ranged from euthymia to mild depression, 
and there was no evidence of hallucinations, delusions, 
suicidal ideations, or homicidal ideations.  He was able to 
maintain personal hygiene, and exhibits no inappropriate, 
ritualistic, or obsessive behaviors.  Insight, ability to 
abstract, judgment, and reality testing were all within 
normal limits, and his immediate, recent, and remote memory 
functions were intact.  The veteran was deemed competent to 
handle his own financial affairs.  The examiner diagnosed the 
veteran as having chronic post-traumatic stress disorder 
(PTSD) and assigned a Global Assessment of Functioning (GAF) 
scale score of 45.  

In January 2006, the veteran was afforded a second VA 
examination for his PTSD.  The veteran informed the examiner 
that he hated "gooks," and did not like to be around 
Vietnamese people.  He admitted to having poor short term 
memory as well as nightmares of firefights in Vietnam 
approximately every two weeks.  The veteran explained that he 
did not get eight hours of sleep nightly and had decreased 
energy, concentration, and appetite.  He had some guilt over 
his combat activities in Vietnam during service and was sad 
most of the time, but he denied any psychomotor agitation or 
suicidal ideations.  The veteran admitted that he had not 
taken any prescribed medication for his PTSD, nor had he been 
involved in any therapy for PTSD.  He had been married to the 
same woman for the prior thirty-seven years and had two 
daughters and one adopted granddaughter.  The veteran 
explained that he had few friends, bowled once a week, and 
voluntarily retired from his job in January 2002.  

During the mental status examination, the examiner noted that 
the veteran was dressed in casual clothes, smiled often, and 
displayed a sense of humor.  There was no impairment of his 
thought processes or his ability to communicate, and there 
was no evidence of delusions, hallucinations, or paranoid 
ideations.  His eye contact was deemed poor at the start of 
the interview, but improved dramatically during the course of 
the interview.  The rate and flow of his speech was normal 
and there were no irrelevant, illogical, or obscure speech 
patterns.  The examiner stated that there was no evidence of 
suicidal or homicidal thoughts, ideations, plans, or intent.  
The veteran was well oriented to person, place, and time, and 
his long term memory appeared to be intact.  There was no 
evidence of anxiety or impaired impulse control, and the 
veteran denied experiencing panic attacks.  The examiner 
determined that the veteran was capable of managing his own 
financial affairs and opined that his PTSD was "no better 
and no worse" than at his last evaluation in 2003.  He also 
indicated that the veteran has not been taking medication for 
his PTSD or receiving either individual or group therapy for 
PTSD.  The veteran was diagnosed with mild PTSD and assigned 
a GAF score of 65.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In this case, because the veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 
is indicative of serious impairment in social, occupational, 
or school functioning, but a higher score of 51 to 60 is 
indicative of moderate symptoms such as a flat affect or 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (i.e., few friends, conflicts with 
peers).  GAF scores ranging from 61 through 70 reflect some 
mild symptoms (depressed mood, mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242- 244 (1995). 

PTSD is evaluated under a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
veteran is currently rated 30 percent disabled under the 
general rating formula for mental disorders.  A 30 percent 
disability evaluation is assigned under the general rating 
formula for mental disorders when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent evaluation is warranted when the evidence shows 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term  memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective  relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of  
close relatives, own occupation, or own name.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2006).

In this case, the veteran's PTSD does not more nearly 
approximate the criteria for a 50 percent rating.  Few, if 
any, of the criteria for a 50 percent rating have been met.  
Although the veteran complained of sleep difficulties during 
both VA examinations, this is adequately compensated by the 
current 30 percent rating in effect, because a rating at this 
level presumes that he will experience chronic sleep 
impairment and in fact, this is expressly mentioned in the 
diagnostic code.  The veteran has also complained of short-
term memory loss, but the evidence does not otherwise show 
disturbance of affect or mood, speech suggestive of disorders 
of thought or perception, panic attacks, difficulty 
understanding commands, or significant impairment of memory, 
judgment, or abstract thinking.  Neither examiner reported 
impairment of thought processes, nor did they observe 
delusions, hallucinatory phenomenon or psychosis.  Although 
the veteran's affect has been described as depressed and 
mildly constricted, in general, it has been appropriate to 
mood.  In addition, the veteran has required no inpatient 
psychiatric treatment or prescribed medication for his PTSD.  

Also, although the veteran may suffer from some level of 
social impairment, in that he has minimal socialization, the 
evidence does not show that he necessarily is prevented from 
establishing and maintaining such relationships.  The veteran 
has the ability to establish and maintain effective 
relationships, as demonstrated by his marriage of 
approximately thirty-seven years to his wife, and the recent 
adoption of his granddaughter.  Similarly, he admitted during 
the January 2006 examination, that his recreational and 
leisure pursuits involve bowling once a week and spending 
time with his family, but they are "satisfying to him."  As 
to his work relationships, the Board notes that during the 
August 2003 examination, the veteran stated he worked part-
time as a school bus driver and in January 2006, the veteran 
admitted to voluntarily retiring from his job in January 
2002.  There is no indication in either examination reports 
of the veteran's difficulty in maintaining effective work or 
social relationships or even the inability to work because of 
his PTSD.  The Board finds that the veteran has been able to 
maintain his work relationships sufficiently to remain stable 
in his previous jobs.  Therefore, the veteran's maintenance 
of relationships under these circumstances is inconsistent 
with the interpersonal relationship skills of a person 
suffering from symptomatology warranting a 50 percent 
disability rating.  Thus, though the veteran's ability to 
maintain social contacts is diminished, it is not of such 
severity to warrant a 50 percent rating.  

Based on the foregoing, the Board finds that the veteran's 
service-connected PTSD is manifested by some difficulty in 
social and occupational functioning.  This finding is 
supported by the most recently assigned GAF score of 65 as 
shown at the January 2006 VA examination.  The Board is also 
cognizant of the veteran's assigned GAF scores of 45 during 
the August 2003 VA examination.  Nonetheless, although the 
GAF score of 45 indicates serious occupational or social 
impairment, the Board finds that the preponderance of the 
evidence, including the clinical findings associated with the 
reported GAF scores, show the veteran's PTSD symptoms more 
nearly approximate some mild symptoms or some difficulty in 
social and occupational functioning.  The Board also points 
out that the examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is a 
factor for consideration.  It is not determinative of the 
percentage VA disability rating to be assigned.  The VA 
disability percentage rating is based on all the evidence 
that bears on occupational and social impairment.  See 
38 C.F.R. § 4.126 (2006); VAOPGCPREC 10-95.  

Furthermore, the January 2006 VA examiner opined that the 
veteran was "no better and no worse than at his last 
evaluation in 2003."  The Board finds that the veteran does 
not more nearly exhibit the symptoms to warrant the next 
higher evaluation, and any worsening or increase in severity 
is contemplated by the 30 percent rating now in effect.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is aware that the symptoms listed under the 50 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  Nevertheless, the Board finds that the 
record does not show the veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 50 
percent evaluation at any time during the pendency of this 
appeal.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

As previously noted, the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for PTSD, and in such cases, the Board must 
consider whether staged ratings should be assigned based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, the veteran's medical status regarding the PTSD 
has not changed; thus, since service connection has been in 
effect, a uniform rating is warranted.

In summary, and for the reasons and bases set forth above, 
the Board finds that since service connection has been in 
effect, the veteran is not entitled to an evaluation in 
excess of 30 percent for service-connected PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


